Citation Nr: 1226244	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right and left knee and right ankle disabilities.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee and right ankle disabilities.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the course of his appeal, the Veteran requested a videoconference hearing with the Board.  The Veteran contacted the RO in July 2010 and indicated that he was unable to attend a hearing that had been scheduled.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2011).

In November 2010, the Board reopened the Veteran's claims of service connection and remanded the claims for additional development.  The RO has complied with the remand directives.  
 	
The issue of service connection for a lumbar spine disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology linking the onset of his left ankle pain to his period of active duty.    

2.  The currently demonstrated degenerative changes involving the left ankle are shown as likely as not to be due to an event or incident of the Veteran's lengthy period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by left ankle degenerative changes is due to disease or injury that was incurred in active service.    38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is required at this point.
 

Merits of the claim

The Veteran contends that he is entitled to service connection for a left ankle disorder.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The majority of the Veteran's service treatment records are not available for review. The United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources." Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

In response to the RO's requests for the service treatment records, the National Personnel Records Center (NPRC) and the North Carolina Office of the Adjutant General indicated that they were unable to locate the Veteran's service treatment records. 

The RO advised the Veteran of the unavailability of his service treatment records in notice letters dated in December 1993, May 1994, September 2005, October 2005, and November 2006.  The RO also requested that the Veteran submit records and other evidence that could establish his claims of service connection. 

Further, a March 2007 Formal Finding on the Unavailability of Service Medical Records, a March 2007 Formal Finding on the Unavailability of Clinical Treatment Records for the Period June 1, 1979 through June 30, 1979 from Madigan Army Hospital, Ft. Lewis, and a March 2007 Formal Finding on the Unavailability of Clinical Treatment Records for the Period March 1, 1974 through August 31, 1974 from Martin Army Hospital, reflect that, after several attempts, other service treatment records were not obtainable from the NPRC, National Guard Adjutant General or the Army Reserve Command. 

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran initially filed claims of service connection for bilateral knee and bilateral ankle disorders shortly after discharge from service in 1984.  

A February 1994 rating decision granted service connection for bilateral knee disability and a right ankle disability; however, the RO denied service connection for a left ankle disorder on the basis that the limited service treatment records did not note left ankle symptoms and that a diagnosis of a left ankle disorder was not demonstrate despite his complaints of pain.  

The post-service VA outpatient treatment reports of 1983 and 1984 note, by way of history related by the Veteran, the he was treated for arthritis, thought to be rheumatoid arthritis during service.  When seen in July 1983,  he reported having pain in both knees and ankles.  The diagnosis was that of chronic arthritis.  

At a VA examination in January 1985, the Veteran reported developing swelling of the knees in 1980 and being told that he rheumatoid arthritis.  The examiner noted that the Veteran denied having any joint problems in the last couple of years.  An examination of the ankles was noted to be within normal limits.  The impression was that of history of rheumatoid arthritis.  The VA examiner added that there was no evidence of an inflammatory condition and that it was unlikely that the Veteran ever had rheumatoid arthritis.  

A VA examination of August 1993 revealed no left ankle arthritis, or underlying pathology to account for his complaints of left ankle pain.  The X-ray studies were noted to show no significant pathology of either ankle.  There was minimal early spurring in the Achilles tendinous insertion of the left calcaneus.    

The private treatment records showed complaints of bilateral ankle pain in 1994 and 1995, but no definitive diagnosis of arthritis supported by X-ray findings.  In addition, the laboratory test results for rheumatoid arthritis were negative.  The physician thought that the Veteran might have degenerative arthritis.  

A VA examination in October 1997 noted the Veteran complaints of having severe pain and swelling of both ankles.  An examination of the ankles showed generalized swelling and tenderness.  The report referable to the X-ray studies noted that there were mild degenerative changes of the talonavicular joint, bilaterally.  The diagnosis entered by the examiner included that of left ankle pain without X-ray evidence of DJD.  The examiner added that the joint findings were compatible with DJD.  

The treatment records dated between 1997 and 2010 showed multiple complains of bilateral ankle pain.  A February 2010 MRI showed degenerative joint disease of the left ankle.  

The Veteran underwent a VA examination in May 2011.  The examiner diagnosed degenerative joint disease of the left ankle.  The examiner opined that his left ankle disorder was not caused by or a result of service.  

As a rationale, the VA examiner stated that the Veteran had no ankle disorder documented in the service treatment records and did not complain of pain in his left ankle until after a motor vehicle accident (MVA) in 2010.  The examiner opined that his left ankle disorder was most likely due to the MVA or due to the Veteran's diagnosis of fibromyalgia.

The Board has considered the Veteran's lay statements and sworn testimony regarding the chronicity of his left ankle condition. The Veteran is competent to testify as to his symptoms and the procedural evidence supports the Veteran's claim of a continuity of symptoms. See Jandreau, supra; Davidson, supra. 

The VA examiner opined that the left ankle degenerative changes were not caused by service on the basis that the Veteran did not report left ankle manifestations until many years after service.  However, the Board finds this opinion to be of limited probative value as it did not address the Veteran's extensive history of left ankle pain beginning shortly after his period of active service.  

Moreover, to the extent that there appear to be missing service treatment records, the Board must place great weight on the Veteran's own statements.  These lay assertions are found to be credible and sufficient to establish a continuity of symptomatology referable to a left ankle disorder beginning during service. 

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current left ankle degenerative joint disease as likely as not is due to disease or injury that was incurred in active service.  

Therefore, in resolving all reasonable doubt in favor of the Veteran, service connection for a left ankle degenerative joint disease is warranted. 


ORDER

Service connection for left ankle degenerative joint disease is granted.


REMAND

The purpose of this remand is to obtain a clarifying opinion from the May 2011 VA examiner as to the etiology of the Veteran's lumbar spine disorder.  

The VA examiner in May 2011 opined that the Veteran's lumbar spine disorder was not caused by, or a result of, or aggravated by service.  

As a rationale, the examiner stated that the Veteran's first complaint of low back pain was in May 2009 after he was involved in a MVA in 2010.  The examiner further stated that "the Veteran had no continuity of care or chronic problems with his low back until 26 years after the service.  His low back disorder was most likely due to his MVA and genetic predisposition with aging and not the service incident 26 years ago."

The evidence shows that the Veteran initially filed a claim of service connection for a back disorder in August 1996.  A July 1996 radiologic report shows degenerative articular facet chances without disc degeneration or disc herniation or spinal stenosis.  

Additionally, in a submitted lay statement, another Veteran stated that, during service, he witnessed the Veteran fall out of a second story window onto his back and that the Veteran had experienced back pain since that time.  

The VA treatment records dated from 2001 through 2011 show complaints of low back pain.  

Thus, the VA examiner did not consider the Veteran's earlier complaints of back pain in providing the opinion.  Therefore, his opinion is not based on a full review of the record.  38 C.F.R. § 3.159(c) (4).

Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2.
 
Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify  all VA or non-VA medical treatment he received for his claimed back disorder since service.  The Veteran must be provided with the necessary authorizations for the release of any outstanding treatment records not currently on file.  The RO should obtain copies of all clinical records and associate them with the claims folder.

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed low back disorder.  

The claims folder, and a copy of this remand, should be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.  

After examining the Veteran and reviewing the entire record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran suffers from a low back disability that is due to an injury or other event or incident of his period of active service.  

In forming an opinion, the examiner must consider the Veteran's entire history, including all complaints of back pain in the treatment records and the lay statements regarding the in-service incident.

3.  Thereafter, the RO should review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case with reasons and bases for the decision and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


